Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of July 2, 2020, is made
by and between Merus US, Inc., a Delaware corporation (together with any
successors or assigns, the “Company”), and Andrew Joe (the “Executive”)
(collectively referred to herein as the “Parties” or individually referred to as
a “Party”).  

RECITALS

(A)

It is the desire of the Company to assure itself of the services of Executive on
the terms set forth in this Agreement beginning on and following a date to be
mutually agreed upon by the Company and Executive, which date shall be no later
than July 27, 2020. The actual date on which Executive begins Executive’s
employment with the Company is referred to herein as the “Effective Date”.

(B)

The Company wishes to secure the services of Executive upon the terms and
conditions hereinafter set forth, and Executive wishes to render such services
to the Company upon the terms and conditions hereinafter set forth.  

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1.

Employment.

(a)General.  Effective as of the Effective Date, the Company shall employ
Executive and Executive shall commence employment with the Company, for the
period and in the position set forth in this Section 1, and subject to the other
terms and conditions herein provided.

At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
Party at any time for any or no reason (subject to the notice requirements of
Section 3(b)).  This “at-will” nature of Executive’s employment shall remain
unchanged during Executive’s tenure as an employee and may not be changed,
except in an express writing signed by Executive and a duly authorized officer
of the Company or of Merus N.V., a Dutch public limited liability company
(“Parent”), as applicable.  If Executive’s employment terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, award or
compensation other than as provided in this Agreement or otherwise agreed to in
writing by a duly authorized officer of the Company, a duly authorized officer
of Parent or as provided by applicable law.  The period of Executive’s
employment by the Company beginning on the Effective Date shall be referred to
herein as the “Term”.

 

(c)Position; Duties and Location.  Executive shall serve as Senior Vice
President of Clinical Development and Chief Medical Officer, with such
responsibilities, duties and authority normally associated with such positions
and as may from time to time be assigned to Executive by the Chief Executive
Officer of Parent or the Board of Directors of Parent or an authorized

 

US-DOCS\116663163.3

--------------------------------------------------------------------------------

 

committee thereof (in either case, the “Board”).  Executive’s normal place of
work shall be at the Company’s office in the Boston, Massachusetts metropolitan
area. Executive shall devote substantially all of Executive’s working time and
efforts to the business and affairs of the Company (which shall include service
to its affiliates, if applicable) and shall not engage in outside business
activities (including serving on outside boards or committees) without the
consent of the Board, provided that Executive shall be permitted to (i) manage
Executive’s personal, financial and legal affairs, (ii) participate in trade
associations, and (iii) serve on the board of directors of not-for-profit or
tax-exempt charitable organizations, in each case, subject to compliance with
this Agreement and provided that such activities do not materially interfere
with Executive’s performance of Executive’s duties and responsibilities
hereunder.  Executive agrees to observe and comply with the rules and policies
of the Company and Parent as adopted by the Company or Parent, as applicable,
from time to time, in each case as amended from time to time, as set forth in
writing, and as delivered or made available to Executive (each, a “Policy”).  

2.

Compensation and Related Matters.

(a)Annual Base Salary.  During the Term, Executive shall receive a base salary
at a rate of $436,000 per annum, which shall be paid in accordance with the
customary payroll practices of the Company and shall be pro-rated for partial
years of employment.  Such annual base salary shall be reviewed (and may be
upwardly adjusted) from time to time by the Board (such annual base salary, as
it may be upwardly adjusted from time to time, the “Annual Base Salary”).

(b)Bonus.  During the Term, Executive will be eligible to participate in an
annual incentive program established by the Board.  Executive’s annual incentive
compensation under such incentive program (the “Annual Bonus”) shall be targeted
at 40% of Executive’s Annual Base Salary. Such target bonus shall be reviewed
(and may be adjusted) from time to time by the Board (such target bonus, as it
may be adjusted from time to time, the “Target Bonus”).  The Annual Bonus
payable under the incentive program shall be based on the achievement of
performance goals to be determined by the Board.  The payment of any Annual
Bonus pursuant to the incentive program shall be subject to Executive’s
continued employment with the Company through the date of payment, except as
provided in Section 4(b).

(c)Equity Awards. Subject to the approval of the Board following the Effective
Date, Executive will be granted an option to purchase 107,000 common shares of
Parent with an exercise price per share equal to the Fair Market Value (as
defined in the Merus N.V. 2016 Incentive Award Plan (the “Plan”)) of Parent’s
common shares on the date of grant (the “Option”).  Subject to Executive’s
continued employment with Parent or its subsidiaries, including the Company, the
Option shall vest over a four-year period, with 25% vesting on the first
anniversary of the Effective Date and the remaining 75% vesting in 36 equal
monthly installments following the first anniversary of the Effective Date.  The
Option will be subject to the terms of the Plan and an option award agreement on
Parent’s standard form.

(d)Benefits.  During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company (including
medical, dental, vision, life insurance, disability insurance and defined
contribution 401(k) plan) made available to other

2

--------------------------------------------------------------------------------

 

similarly-situated employees of the Company, consistent with the terms thereof
and as such plans, programs and arrangements may be amended from time to time.

(e)Vacation.  During the Term, Executive shall be entitled to four (4) weeks of
paid personal leave in accordance with the Company’s paid time off Policies. Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and Executive.

(f)Business Expenses.  During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

(g)Key Person Insurance.  At any time during the Term, the Company and its
affiliates shall have the right to insure the life of Executive for the
Company’s and its affiliates’ benefit.  The Company shall have the right to
determine the amount of insurance and the type of policy.  Executive shall
reasonably cooperate with the Company in obtaining such insurance by submitting
to physical examinations, by supplying all information reasonably required by
any insurance carrier, and by executing all necessary documents reasonably
required by any insurance carrier, provided that any information provided to an
insurance company or broker shall not be provided to the Company without the
prior written authorization of Executive.  Executive shall incur no financial
obligation by executing any required document, and shall have no interest in any
such policy.

(h)Housing Allowance. During the Term, the Company shall reimburse Executive up
to $1,200 per month for the cost of Executive’s reasonable housing expenses
incurred in the Boston, Massachusetts area, subject to any required tax
withholding,  for the period beginning on the Effective Date and ending on the
date in which Executive secures permanent housing in the greater Boston,
Massachusetts area, but in no event for a period greater than twelve (12) months
following the Effective Date.

(i)Signing Bonus. Executive will be eligible to receive a signing bonus in an
amount equal to $178,000, less applicable taxes and deductions (the “Signing
Bonus”), on the terms and conditions set forth in this Section 2(i). Subject to
Executive’s continued employment with the Company through the applicable payment
date, the Signing Bonus will be paid in three instalments as follows: (i)
$71,200 will be paid to Executive during the Company’s regular pay cycle that
occurs within 45 days of the Effective Date; (ii) $53,400 will be paid to
Executive during the Company’s first regular pay cycle that occurs following the
first anniversary of the Effective Date; and (iii) $53,400 will be paid to
Executive during the Company’s first regular pay cycle that occurs following the
second anniversary of the Effective Date. Notwithstanding the foregoing, if (A)
Executive’s employment is terminated by the Company for Cause (as defined below)
or by Executive other than for Good Reason (as defined below), or (B)
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason and the Release (as defined below) does not become
effective, Executive will repay the Company the full amount of any portion of
the Signing Bonus paid to Executive in the thirty-six month period prior to such
termination or resignation, and the Company will be entitled (but not required)
to deduct the amount of any such repayment obligations from any amounts
otherwise payable to Executive by the Company or any of its affiliates.

3

--------------------------------------------------------------------------------

 

3.

Termination.

(a)Circumstances.  Executive’s employment hereunder may be terminated by the
Company or Executive, as applicable, without any breach of this Agreement, at
any time, under the following circumstances:

(i)Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.  

(ii)Disability.  If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.  

(iii)Termination for Cause.  The Company may terminate Executive’s employment
for Cause, as defined below.

(iv)Termination without Cause.  The Company may terminate Executive’s employment
without Cause.

(v)Resignation from the Company for Good Reason.  Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.

(vi)Resignation from the Company Without Good Reason.  Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason.

(b)Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
Section 3(a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, if submitted by Executive, shall be at least thirty (30) days
following the date of such notice (a “Notice of Termination”); provided,
however, that in the event that Executive delivers a Notice of Termination to
the Company, the Company may, in its sole discretion, change the Date of
Termination to any date that occurs on or following the date of the Company’s
receipt of such Notice of Termination and is prior to the date specified in such
Notice of Termination.  A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion.  The failure by the Company or Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Cause
or Good Reason shall not waive any right of such Party hereunder or preclude
such Party from asserting such fact or circumstance in enforcing such Party’s
rights hereunder.

(c)Company Obligations upon Termination.  Upon termination of Executive’s
employment pursuant to this Section 3, Executive (or Executive’s estate) shall
be entitled to receive the sum of: (i) the portion of Executive’s Annual Base
Salary earned through the Date of Termination, but not yet paid to Executive;
(ii) any expenses owed to Executive pursuant to

4

--------------------------------------------------------------------------------

 

Section 2(f); and (iii) any amount accrued and arising from Executive’s
participation in, or benefits accrued under any employee benefit plans, programs
or arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements
(collectively, the “Company Arrangements”).  Except as otherwise expressly
required by law (e.g., COBRA) or as specifically provided herein, all of
Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts hereunder (if any) shall cease upon the termination of
Executive’s employment hereunder.  In the event that Executive’s employment is
terminated by the Company for any reason, Executive’s sole and exclusive remedy
shall be to receive the payments and benefits described in this Section 3(c) or
Section 4, as applicable

(d)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company, Parent or any of their
subsidiaries or affiliates.

4.

Severance Payments.

(a)Termination for Cause, or Termination Upon Death, Disability or Resignation
from the Company Without Good Reason.  If Executive’s employment shall terminate
as a result of Executive’s death pursuant to Section 3(a)(i) or Disability
pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for Cause, or
pursuant to Section 3(a)(vi) for Executive’s resignation from the Company
without Good Reason, then Executive shall not be entitled to any severance
payments or benefits, except as provided in Section 3(c).

(b)Termination without Cause or Resignation from the Company for Good
Reason.  If Executive’s employment is terminated by the Company without Cause
pursuant to Section 3(a)(iv) or pursuant to Section 3(a)(v) due to Executive’s
resignation for Good Reason, in either case, which termination does not occur
within twelve (12) months following the date of a Change in Control, then,
subject to Executive signing on or before the 21st day following Executive’s
Separation from Service (as defined below), and not revoking, a release of
claims in substantially the form attached hereto as Exhibit A (the “Release”),
and Executive’s continued compliance with Section 5, Executive shall receive, in
addition to payments and benefits set forth in Section 3(c), the following:

(i)an amount in cash equal to one (1) times the Annual Base Salary, payable in
the form of salary continuation in regular installments over the twelve (12)
month period following the date of Executive’s Separation from Service (the
“Severance Period”) in accordance with the Company’s customary payroll
practices;

(ii)any unpaid Annual Bonus earned by Executive for the year prior to the year
in which the Date of Termination occurs, as determined by the Board based upon
actual performance achieved, which Annual Bonus, if any, shall be paid to
Executive when bonuses for such year are paid to actively employed senior
executives of the Company, but in no event later than the end of the year in
which the Date of Termination occurs; and

(iii)if Executive elects to receive continued medical, dental or vision coverage
under one or more of the Company’s group healthcare plans pursuant to the
Consolidated

5

--------------------------------------------------------------------------------

 

Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the COBRA premiums for Executive
and Executive’s covered dependents under such plans during the period commencing
on Executive’s Separation from Service and ending upon the earliest of (X) the
last day of the Severance Period, (Y) the date that Executive and/or Executive’s
covered dependents become no longer eligible for COBRA or (Z) the date Executive
becomes eligible to receive healthcare coverage from a subsequent employer (and
Executive agrees to promptly notify the Company of such
eligibility).  Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the foregoing benefit without potentially
violating applicable law or incurring an excise tax (including, without
limitation, by reason of Section 2716 of the Public Health Service Act), the
Company shall, in lieu thereof, provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue Executive’s and Executive’s covered dependents’ group health
coverage in effect on the Date of Termination (which amount shall be based on
the premium for the first month of COBRA coverage), less the amount the
Executive would have had to pay to receive group health coverage for Executive
and Executive’s covered dependents based on the cost sharing levels in effect on
the Date of Termination, which payments shall be made regardless of whether
Executive elects COBRA continuation coverage and shall commence in the month
following the month in which the Date of Termination occurs and shall end on the
earlier of (X) the last day of the Severance Period, (Y) the date that Executive
and/or Executive’s covered dependents become no longer eligible for COBRA or (Z)
the date Executive becomes eligible to receive healthcare coverage from a
subsequent employer.

(c)Change in Control. In lieu of the payments and benefits set forth in Section
4(b), in the event Executive’s employment is terminated by the Company without
Cause pursuant to Section 3(a)(iv) or pursuant to Section 3(a)(v) due to
Executive’s resignation for Good Reason, in either case, on or within twelve
(12) months following the date of a Change in Control, then, subject to
Executive signing on or before the 21st day following Executive’s Separation
from Service, and not revoking, the Release, and Executive’s continued
compliance with Section 5, Executive shall receive, in addition to the payments
and benefits set forth in Section 3(c), the following:

(i)an amount in cash equal to one (1) times the sum of (A) the Annual Base
Salary and (B) the Target Bonus, payable in a lump sum on the First Payment
Date;

(ii)the payments and benefits provided under Section 4(b)(ii) and Section
4(b)(iii); and

(iii)provided that the Date of Termination occurs more than 12 months following
the date Executive commenced employment with the Company, immediate vesting of
all unvested equity or equity-based awards held by Executive under any equity
compensation plans of Parent that vest solely based on the passage of time (with
any such awards that vest in whole or in part based on the attainment of
performance-vesting conditions being governed by the terms of the applicable
award agreement).

6

--------------------------------------------------------------------------------

 

5.

Employee Proprietary Information and Inventions Assignment Agreement.

As a condition to the effectiveness of this Agreement, Executive will execute
and deliver to the Company contemporaneously herewith an Employee Proprietary
Information and Inventions Assignment Agreement (the “Proprietary Information
Agreement”), which Proprietary Information Agreement contains certain
non-competition, non-solicitation, non-disclosure and assignment of inventions
provisions in favor of the Company and Parent. Executive agrees to abide by the
terms of the Proprietary Information Agreement, which are hereby incorporated by
reference into this Agreement.  Executive acknowledges that the provisions of
the Proprietary Information Agreement will survive the termination of
Executive’s employment and the termination of the Term for the periods set forth
in the Proprietary Information Agreement.

6.

Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any of
its affiliates, including, without limitation, any successor to all or
substantially all of the business or the assets of the Company (by merger or
otherwise), and may assign or encumber this Agreement and its rights hereunder
as security for indebtedness of the Company and its affiliates.  This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, personnel and legal representatives,
executors, administrators, heirs, distributees, devisees, and legatees, as
applicable.  None of Executive’s rights or obligations may be assigned or
transferred by Executive, other than Executive’s rights to payments hereunder,
which may be transferred only by will or operation of law.  Notwithstanding the
foregoing, Executive shall be entitled, to the extent permitted under applicable
law and applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive’s death by
giving written notice thereof to the Company.  

7.

Certain Definitions.

(a)Cause.  The Company shall have “Cause” to terminate Executive’s employment
hereunder upon:

(i)Executive’s failure to (A) substantially perform Executive’s duties with the
Company (other than any such failure resulting from Executive’s Disability) or
(B) comply with, in any material respect, any of the Company’s Policies;
provided that such “Cause” shall be deemed to occur only after the Company has
given notice thereof to the Executive specifying in reasonable detail the
conduct constituting “Cause,” and, to the extent curable and correctable and the
failure is not another breach after a prior cure period, the Executive fails to
cure and correct his conduct within thirty (30) days after such notice;

(ii)the Board’s determination that Executive failed in any material respect to
carry out or comply with any lawful and reasonable directive of the Board;
provided that such “Cause” shall be deemed to occur only after the Company has
given notice thereof to the Executive specifying in reasonable detail the
conduct constituting “Cause,” and, to the extent

7

--------------------------------------------------------------------------------

 

curable and correctable and the failure is not another breach after a prior cure
period, the Executive fails to cure and correct his conduct within thirty (30)
days after such notice;

(iii)Executive’s breach of a material provision of this Agreement or the
Proprietary Information Agreement; provided that such “Cause” shall be deemed to
occur only after the Company has given notice thereof to the Executive
specifying in reasonable detail the conduct constituting “Cause,” and, to the
extent curable and correctable and the failure is not another breach after a
prior cure period, the Executive fails to cure and correct his conduct within
thirty (30) days after such notice;

(iv)Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

(v)Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s (or any of its affiliate’s) premises or while
performing Executive’s duties and responsibilities under this Agreement; or

(vi)Executive’s commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against the Company or any of
its affiliates.  

(b)Change in Control. “Change in Control” shall mean and include each of the
following:

(i)A transaction or series of related transactions (other than an offering of
common shares of Parent to the general public through a registration statement
filed with the Securities and Exchange Commission or a transaction or series of
related transactions that meets the requirements of clauses (A) and (B) of
subsection (ii) below) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) (other than the Parent, any of its
subsidiaries, an employee benefit plan maintained by the Parent or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Parent) directly or indirectly acquires beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Parent possessing
more than 50% of the total combined voting power of the Parent’s securities
outstanding immediately after such acquisition; or

(ii)The consummation by the Parent (whether directly involving the Parent or
indirectly involving the Parent through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Parent’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(A)which results in the Parent’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Parent or the person that,
as a result of the transaction, controls, directly or indirectly, the Parent or
owns, directly or indirectly, all or substantially all of the Parents assets or

8

--------------------------------------------------------------------------------

 

otherwise succeeds to the business of the Parent (the Parent or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

(B)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Parent
prior to the consummation of the transaction.

Notwithstanding the foregoing, in no event shall the transaction or event
described in subsection (i) or (ii) constitute a Change in Control for purposes
of this Agreement unless such transaction also constitutes a “change in control
event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

(c)Code. “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder.

(d)Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death; or
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) – (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.

(e)Disability.  “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether Executive has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan.  At any time the Company does not sponsor a
long-term disability plan for its employees, “Disability” shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s position hereunder for a total of three months during
any six-month period as a result of incapacity due to mental or physical illness
as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative, with such agreement
as to acceptability not to be unreasonably withheld or delayed.  Any refusal by
Executive to submit to a medical examination for the purpose of determining
Disability shall be deemed to constitute conclusive evidence of Executive’s
Disability.

(f)Good Reason.  For the sole purpose of determining Executive’s right to
severance payments as described above, Executive’s resignation will be for “Good
Reason” if Executive resigns within ninety days after any of the following
events, unless Executive consents to the

9

--------------------------------------------------------------------------------

 

applicable event: (i) a decrease in Executive’s Annual Base Salary, other than a
reduction in Annual Base Salary of less than 10% that is implemented in
connection with a contemporaneous reduction in annual base salaries affecting
other senior executives of the Company and the Parent, (ii) a material decrease
in Executive’s authority or areas of responsibility as are commensurate with
Executive’s title or position (other than in connection with a corporate
transaction where Executive continues to hold the position referenced in Section
1(c) above with respect to the Parent’s business, substantially as such business
exists prior to the date of consummation of such corporate transaction, but does
not hold such position with respect to the successor corporation), or (iii) the
relocation of Executive’s primary office to a location more than 50 miles from
the Boston, Massachusetts metropolitan area. Notwithstanding the foregoing, no
Good Reason will have occurred unless and until Executive has: (i) provided the
Company and Parent, within 60 days of Executive’s knowledge of the occurrence of
the facts and circumstances underlying the Good Reason event, written-notice
stating with specificity the applicable facts and circumstances underlying such
finding of Good Reason; and (ii) provided the Company or Parent, as applicable,
with an opportunity to cure the same within 30 days after the receipt of such
notice.

(g)Person. “Person” means any individual or any corporation, limited liability
company, general partnership, limited partnership, venture, trust, business
trust, unincorporated association, estate or other entity.

8.

Parachute Payments.

(a)Notwithstanding any other provisions of this Agreement or any Parent equity
plan or agreement, in the event that any payment or benefit by the Company,
Parent or otherwise to or for the benefit of Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (all such payments and benefits, including the payments and benefits
under Section 4(b) or Section 4(c) hereof, being hereinafter referred to as the
“Total Payments”), would be subject (in whole or in part) to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Total Payments
shall be reduced (in the order provided in Section 8(b)) to the extent necessary
to avoid the imposition of the Excise Tax on the Total Payments, but only if (i)
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income and employment taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

(b)The Total Payments shall be reduced in the following order: (i) reduction on
a pro-rata basis of any cash severance payments that are exempt from Section
409A of the Code (“Section 409A”), (ii) reduction on a pro-rata basis of any
non-cash severance payments or benefits that are exempt from Section 409A, (iii)
reduction on a pro-rata basis of any other payments or benefits that are exempt
from Section 409A, and (iv) reduction of any payments or benefits otherwise
payable to Executive on a pro-rata basis or such other manner that complies

10

--------------------------------------------------------------------------------

 

with Section 409A; provided, in case of clauses (ii), (iii) and (iv), that
reduction of any payments attributable to the acceleration of vesting of equity
awards shall be first applied to equity awards that would otherwise vest last in
time.

(c)The Company or Parent will select an accounting firm or consulting group with
experience in performing calculations regarding the applicability of Section
280G of the Code and the Excise Tax (the “Independent Advisors”) to make
determinations regarding the application of this Section 8.  For purposes of
such determinations, no portion of the Total Payments shall be taken into
account which, in the opinion of the Independent Advisors, (i) does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code (including by reason of Section 280G(b)(4)(A) of the Code) or (ii)
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation.  The costs of obtaining such determination and all related fees
and expenses (including related fees and expenses incurred in any later audit)
shall be borne by the Company or Parent, as applicable.

(d)In the event it is later determined that to implement the objective and
intent of this Section 8, a greater reduction in the Total Payments should have
been made, the excess amount shall be returned promptly by Executive to the
Company or Parent, as applicable.

9.

Miscellaneous Provisions.

(a)Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the Commonwealth of Massachusetts without reference to
the principles of conflicts of law of the Commonwealth of Massachusetts or any
other jurisdiction, and where applicable, the laws of the United States.

(b)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

(c)Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

(i)If to the Company or the Parent, the General Counsel of the Parent at its
headquarters,

(ii)If to Executive, at the last address that the Company or the Parent has in
its personnel records for Executive, or

(iii)At any other address as any Party shall have specified by notice in writing
to the other Party.

11

--------------------------------------------------------------------------------

 

(d)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile, PDF
or email shall be deemed effective for all purposes.

(e)Entire Agreement.  The terms of this Agreement and the Proprietary
Information Agreement are intended by the Parties to be the final expression of
their agreement with respect to the subject matter hereof and thereof and
supersede all prior understandings and agreements, whether written or oral,
including, without limitation, any offer letter between Executive, the Company
and/or Parent.  The Parties further intend that this Agreement and the
Proprietary Information Agreement shall constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement or the Proprietary Information Agreement.  

(f)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of the Parent or the Company.  By an instrument in writing
similarly executed, Executive or a duly authorized officer of the Company or the
Parent may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.  

(g)No Inconsistent Actions.  The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(h)Construction.  This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any Party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary, (a) the
plural includes the singular and the singular includes the plural; (b) “and” and
“or” are each used both conjunctively and disjunctively; (c) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (f)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

(i)Arbitration.  Any controversy, claim or dispute arising out of or relating to
this Agreement, shall be settled solely and exclusively by a binding arbitration
process administered by JAMS/Endispute in Boston, Massachusetts.  Such
arbitration shall be conducted in

12

--------------------------------------------------------------------------------

 

accordance with the then-existing JAMS/Endispute Rules of Practice and
Procedure, with the following exceptions if in conflict: (a) one arbitrator who
is a retired judge shall be chosen by JAMS/Endispute; (b) each Party to the
arbitration will pay one-half of the expenses and fees of the arbitrator,
together with other expenses of the arbitration incurred or approved by the
arbitrator; and (c) arbitration may proceed in the absence of any Party if
written notice (pursuant to the JAMS/Endispute rules and regulations) of the
proceedings has been given to such Party.  Each Party shall bear its own
attorneys’ fees and expenses; provided that the arbitrator may assess the
prevailing Party’s fees and costs against the non-prevailing Party as part of
the arbitrator’s award.  The Parties agree to abide by all decisions and awards
rendered in such proceedings.  Such decisions and awards rendered by the
arbitrator shall be final and conclusive.  All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief or specific performance
as provided in this Agreement or the Proprietary Information Agreement.  This
dispute resolution process and any arbitration hereunder shall be confidential
and neither any Party nor the neutral arbitrator shall disclose the existence,
contents or results of such process without the prior written consent of all
Parties, except where necessary or compelled in a Court to enforce this
arbitration provision or an award from such arbitration or otherwise in a legal
proceeding.  If JAMS/Endispute no longer exists or is otherwise unavailable, the
Parties agree that the American Arbitration Association (“AAA”) shall administer
the arbitration in accordance with its then-existing rules as modified by this
subsection.  In such event, all references herein to JAMS/Endispute shall mean
AAA.  

(j)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(k)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

(l)Survival.  Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 will survive the termination of Executive’s
employment and the expiration or termination of the Term.

(m)Section 409A.

(i)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  

13

--------------------------------------------------------------------------------

 

(ii)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that are
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Sections 4(b) and 4(c) shall not be paid, or, in the case of installments, shall
not commence payment, until the 30th day following Executive’s Separation from
Service (the “First Payment Date”).  Any installment payments that would have
been made to Executive during the 30-day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the First Payment Date and the remaining payments shall be made
as provided in this Agreement.

(iii)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the 6-month period measured from the date of Executive’s Separation from Service
with the Company or (ii) the date of Executive’s death.  Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.

(iv)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, provided that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

(v)Installments.  Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation of salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A.  Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.

10.

Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by

14

--------------------------------------------------------------------------------

 

the Company other than those contained in writing herein, and has entered into
this Agreement freely based on Executive’s own judgment.  

11.

Third Party Beneficiary Rights.

The Parent has third party beneficiary rights to the terms of this Agreement
applicable to the Company.

[Signature Page Follows]

 

 

15

--------------------------------------------------------------------------------

Exhibit 10.4

IN WITNESS WHEREOF, the persons below have executed this Agreement on the date
and year first above written.

PARENT

 

By:

/s/ S A Lundberg____________
Name:  Sven (Bill) Lundberg
Title  President, CEO

COMPANY

 

By:

/s/ S A Lundberg____________
Name:  Sven (Bill) Lundberg
Title:  President, CEO

EXECUTIVE

 

By:

/s/ Andrew Joe _7/2/2020__
Andrew Joe

 

 

 

US-DOCS\116663163.3

--------------------------------------------------------------------------------

Exhibit 10.4

EXHIBIT A

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between
Andrew Joe (“Executive”) and Merus US, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a
“Party”).  Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of ______, 2020 (the “Employment Agreement”) and that
certain Employee Proprietary Information and Inventions Assignment Agreement
(the “Proprietary Information Agreement”); and

WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective _________, the
Parties wish to resolve any and all disputes, claims, complaints, grievances,
charges, actions, petitions, and demands that Executive may have against the
Company and any of the Releasees as defined below, including, but not limited
to, any and all claims arising out of or in any way related to Executive’s
employment with or separation from the Company or its subsidiaries or affiliates
but, for the avoidance of doubt, nothing herein will be deemed to release any
rights or remedies in connection with Executive’s ownership of vested equity
securities of the Company or one of its affiliates (including Merus N.V.
(“Parent”)), or Executive’s right to indemnification by the Company or any of
its affiliates pursuant to contract or applicable law (collectively, the
“Retained Claims”).

NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4 of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on Executive’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Executive hereby agree as follows:

1.Severance Payments; Salary and Benefits.  The Company agrees to provide
Executive with the severance payments and benefits described in Section 4(b) or
Section 4(c) of the Employment Agreement, payable at the times set forth in, and
subject to the terms and conditions of, the Employment Agreement. In addition,
to the extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to Executive all other
payments or benefits described in Section 3(c) of the Employment Agreement,
subject to and in accordance with the terms thereof.

2.Release of Claims.  Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, Parent, any of
their direct or indirect subsidiaries and affiliates, and any of their current
and former officers, directors, equity holders, managers, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Executive, on Executive’s own behalf and on behalf of any of
Executive’s affiliated companies or entities and any of their respective heirs,
family members, executors, agents, and assigns, other than with respect to the
Retained

 

US-DOCS\116663163.3

--------------------------------------------------------------------------------

 

Claims, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Agreement, including, without limitation:

(a)any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
Parent or any of its affiliates, including, without limitation, any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
and the Sarbanes-Oxley Act of 2002;

(e)any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

(i)any and all claims arising out of the wage and hour and wage payments laws
and regulations of the state or states in which Executive has provided service
to the Company, Parent or any of their affiliates (including without limitation
the Massachusetts Payment of Wages Law); and

A-2

 

--------------------------------------------------------------------------------

 

(h)any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation, Executive’s right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims.  This release further does
not release claims for breach of Section 3(c), Section 4(b) or Section 4(c) of
the Employment Agreement.

3.Acknowledgment of Waiver of Claims under ADEA.  Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary.  Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date Executive signs this
Agreement.  Executive understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Executive was already entitled.  Executive further understands and acknowledges
that Executive has been advised by this writing that: (a) Executive should
consult with an attorney prior to executing this Agreement; (b) Executive has 21
days within which to consider this Agreement, and the parties agree that such
time period to review this Agreement shall not be extended upon any material or
immaterial changes to this Agreement; (c) Executive has 7 days following
Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the General Counsel of the Company; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

4.Restrictive Covenants.

(a)Executive acknowledges and agrees that the restrictive covenants and other
post-termination obligations set forth in the Proprietary Information Agreement,
including

A-3

 

--------------------------------------------------------------------------------

 

without limitation Executive’s obligations relating to confidentiality, non-use
and non-disclosure of Proprietary Information (as defined in the Proprietary
Information Agreement), non-solicitation, non-disparagement, cooperation, and
return of property, are hereby incorporated by reference and shall remain in
full force and effect pursuant to their terms to the maximum extent permitted by
applicable law, except that the parties expressly agree to modify the
Proprietary Information Agreement by removing Section 4 of the Proprietary
Information Agreement, including each subpart thereto, which section shall be of
no further force or effect upon the Effective Date (as defined below). Executive
represents and warrants that Executive has complied with all provisions of the
Proprietary Information Agreement at all times through the Effective Date.

(b)In consideration for the severance payments and benefits set forth in Section
1 of this Agreement, Executive agrees for a period of 12 months after the
Effective Date (the “Noncompetition Restricted Period”) to not, directly or
indirectly, on Executive’s own behalf or for the benefit of any other individual
or entity: (i) operate, conduct, engage in, or own (except as a holder of not
more than 1% of the outstanding stock of a publicly held company), or prepare to
operate, conduct, engage in, or own any business or enterprise that develops,
manufactures, markets, licenses, sells or otherwise provides, or is preparing to
develop, manufacture, market, license, sell or otherwise provide, any product or
service that competes with any product or service developed, manufactured,
marketed, licensed, sold or otherwise provided, or planned to be developed,
manufactured, marketed, licensed, sold or otherwise provided by the Company
while Executive was employed by the Company (a “Competing Business”) or (ii)
participate in, render services to, or assist any individual or entity that
engages in a Competing Business in any capacity (whether as an employee,
manager, consultant, director, officer, contractor, or otherwise) (A) which
involve the same or similar types of services Executive performed for the
Company at any time during the last two years of Executive’s employment or
engagement with the Company or (B) in which Executive could reasonably be
expected to use or disclose Proprietary Information, in each case (i) and (ii)
limited to each city, county, state, territory and country in which (x)
Executive provided services or had a material presence or influence at any time
during Executive’s last two years of employment or engagement with the Company
or (y) the Company is engaged in or has plans to engage in the Competing
Business as of the Effective Date. Without limiting the Company’s ability to
seek other remedies available in law or equity, if Executive violates this
Section 4(b), the Noncompetition Restricted Period shall be extended by one day
for each day that Executive is in violation of such provisions, up to a maximum
extension equal to the length of the Noncompetition Restricted Period, so as to
give the Company the full benefit of the bargained-for length of forbearance.

(c)Executive’s continued compliance with the terms of the Proprietary
Information Agreement (as modified in Section 4(a) above) and the noncompetition
obligations set forth in Section 4(b) above (collectively, the “Restrictive
Covenants”) is a material condition to receipt of the severance payments and
benefits set forth in Section 1 of this Agreement. In the event Executive
breaches any part of such Restrictive Covenants, then, in addition to any
remedies and enforcement mechanisms set forth in the Proprietary Information
Agreement, the Employment Agreement and this Agreement, and any other remedies
available to the Company (including equitable and injunctive remedies),
Executive shall forfeit any additional consideration owing and shall be
obligated to promptly return to the Company or Parent (within

A-4

 

--------------------------------------------------------------------------------

 

two (2) business days of any breach) the full gross amount of all severance
payments and benefits provided.

(d)If any provision of the Restrictive Covenants shall be determined to be
unenforceable by any court of competent jurisdiction or arbitrator by reason of
its extending for too great a period of time or over too large a geographic area
or over too great a range of activities, it shall be interpreted to extend only
over the maximum period of time, geographic area or range of activities as to
which it may be enforceable.

5.Severability.  In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

6.No Oral Modification.  This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.

7.Governing Law; Dispute Resolution.  This Agreement shall be subject to the
provisions of Sections 9(a), 9(c) and 9(i) of the Employment Agreement.

8.Effective Date.  If Executive has attained or is over the age of 40 as of the
date of Executive’s termination of employment, then each Party has seven days
after that Party signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Executive signed this Agreement, so
long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).  If Executive has not attained
the age of 40 as of the date of Executive’s termination of employment, then the
“Effective Date” shall be the date on which Executive signs this Agreement. For
the avoidance of doubt, if Executive revokes this Agreement as provided herein,
the Parties’ modification to the Proprietary Information Agreement set forth in
Section 4(a) above shall be void and of no effect. Unless the Company has
elected or elects to expressly waive Executive’s noncompetition obligations set
forth in Section 4(a) of the Proprietary Information Agreement as provided in
Section 10(c) of the Proprietary Information Agreement, the Proprietary
Information Agreement, including without limitation Section 4 of the Proprietary
Information Agreement, shall remain in full force and effect.

10.Voluntary Execution of Agreement.  Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees.  Executive acknowledges that:  (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.




A-5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.  

 

EXECUTIVE

Dated:


Andrew Joe

 

 

 

COMPANY

 

Dated:

By:
Name:  Sven (Bill) Lundberg
Title:  President, CEO

 

 

A-6

 